Exhibit PAN AMERICAN SILVER REPORTS STRIKE BY UNION WORKERS AT ITS MOROCOCHA MINE Vancouver, B.C. – April 3, 2009 – Pan American Silver Corp. (“Pan American” or the “Company”), (NASDAQ: PAAS; TSX: PAA) reported today that Union workers at its Morococha mine in Peru initiated a strike yesterday after the Company and Union representatives failed to reach an agreement with respect to an increase in base pay and benefits. Contract workers are currently carrying out underground mining operations at a reduced rate while the Company attempts to resolve the matter.Meanwhile, discussions with Union representatives and the Ministry of Labour continue in an effort to reach a new collective agreement. In order to utilize the time during the reduced mining rate, the Company brought the primary mill down to perform scheduled maintenance.A crack in the shell of the primary rod mill was discovered during an inspection.The repairs to the rod mill will require a short-term stoppage that may interrupt production, but such stoppage may coincide with some down time, if any, that might otherwise have resulted from the strike. Pan American believes the impact of any potential production disruptions at Morococha will not materially change the Company-wide annual production forecast of 21.5 million ounces of silver. About Pan American Silver Pan American Silver’s mission is to be the world’s largest and lowest cost primary silver mining company by increasing its low cost silver production and silver reserves.The Company has eight operating mines in Mexico, Peru, Bolivia, and Argentina. Technical information contained in this news release has been reviewed by Michael Steinmann, P.Geo., Executive Vice President Geology & Exploration, who is the Company’s Qualified Person for the purposes of NI 43-101. Information Contact Kettina
